Citation Nr: 0012895	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  99-00 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from November 1929 to November 
1933, and from September 1942 to February 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDING OF FACT

The positive evidence is in a state of equipoise with the 
negative evidence on the question of whether the veteran's 
current bilateral hearing loss and tinnitus are related to 
noise exposure during his military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.385 (1999).

2.  Tinnitus was incurred in the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As a preliminary matter, the Board notes that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  That is, the Board finds that he has 
presented claims which are plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist as mandated by 38 U.S.C.A. § 5107(a).

In general, service connection may be granted for a 
disability resulting from disease or injury incurred or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  If a condition noted during service is not shown 
to be chronic, then generally a continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service medical records contain no complaints or treatment 
related to bilateral hearing loss or tinnitus.  The veteran's 
February 1946 service separation examination reflects that 
whisper testing was 15/15 bilaterally.

A January 1998 VA audiological report reveals that the 
veteran had bilateral loss as defined under 38 C.F.R. 
§ 3.385.  A January 1998 VA general medical examination 
reflects a diagnosis of tinnitus.

At a January 1998 VA general medical examination, the veteran 
stated that during service while stationed in Guam he worked 
in a maintenance building in which there was constant, severe 
high generator noise.  The diagnosis was hearing loss and 
tinnitus related to service duty in 1942 when the patient was 
stationed in Guam and subjected to high-frequency noise.

In his statements the veteran has also attributed his hearing 
loss and tinnitus to exposure to weapons fire onboard a ship 
during his first term of service.

While there is no evidence of hearing loss during service, 
the lack of any evidence that the veteran exhibited hearing 
loss during service is not necessarily fatal to his claim.  
The laws and regulations do not require inservice complaints 
of or treatment for hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385...For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

As noted, there is no evidence of hearing loss during 
service, and there is also no medical evidence of any upward 
shift in tested thresholds in service.  The Board observes 
that the veteran's service records document that he was 
stationed in Guam and that he worked as a military vehicle 
mechanic.  Further, the record includes a medical opinion 
clearly relating his current hearing loss and tinnitus to 
noise exposure during service.  There is no medical opinion 
of record to the contrary.  Given the medical opinion of 
record linking his current hearing loss and tinnitus to 
service, the Board is persuaded that a reasonable doubt 
exists as to the relationship of such hearing loss and 
tinnitus to service.  By law, all such doubt must be resolved 
in the veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102. 


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals



 

